MEMORANDUM **
The record adequately supports the Magistrate Judge’s finding that defendant-appellant, KMAP, Inc., committed nine acts of willful copyright infringement between December 20 and December 22, 1997, in violation of the version of 17 U.S.C. § 501 then in effect.
Section 504(c)(1) entitles the copyright owners to statutory damages in the amount of $500 to $20,000 per violation. Where, as here, the violation is found to be willful, Section 504(c)(2) permits a discretionary increase of the statutory damages award to a sum of not more than $100,000 per violation. The Magistrate Judge did not abuse his discretion under the statute *716in assessing damages of $18,500 per violation upon a finding of willfulness.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.